DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/11/2021 does not place the Application in condition for allowance.
Claims 1-10 and 13-20 are currently pending.  In response to Office Action mailed on 11/13/2020, Applicant has amended claims 1 and 15 and cancelled claims 11-12.

Status of the Rejections
Due to Applicant’s amendment of claim 1, the rejections of claim 1 and its dependent claims from the Office Action mailed on 11/13/2020 are withdrawn. Claims 1-10 and 13-14 are allowed.
The rejection of claims 15-20 from the Office Action dated 11/13/2020 are withdrawn in view of Applicant's amendment. However, upon further consideration, a new ground of rejection is presented below for claims 15-20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 4,617,421) (hereafter referred as “Nath  ’421”) in view of Nath et al. (US 4,633,034) (hereafter referred as “Nath ’034”).
Regarding claim 15, Nath ’421 discloses a solar cell (one of photovoltaic cells 92a-d of photovoltaic module 90) (figures 5a-5c) (11:60-13:25), comprising: a semiconductor body (semiconductor body 96) that has a length in a first direction (horizontal/vertical direction – see fig. 5A) and a width in a second direction (vertical/horizontal direction – see fig. 5a), the second direction being different from the first direction (see figures 5a-5c).  Nath ’421 further discloses that the semiconductor body (96) is similar to one described in figure 1 (12:24-33).  Thus, Nath ’421 explicitly discloses that the semiconductor body (96) is comprised of n-i-p type structures as shown in figure 1 (see figure 1 and 7:3-13).  Accordingly, n-type conductivity semiconductor layer of the semiconductor body is interpreted as the claimed substrate, and the p-type conductivity semiconductor layer of the semiconductor body is interpreted to read on the claimed first conductive region that is coupled to the semiconductor substrate (n-type layer).  
Thus, Nath discloses that the solar cell comprises:
a semiconductor body (n-type conductivity semiconductor layer of the semiconductor body 96) that has a length in a first direction (horizontal/vertical direction – see fig. 5A) and a width in a second direction (vertical/horizontal direction – see fig. 5a), the second direction being different from the first direction (see figures 5a-5c)
a first conductive region (p-type conductivity semiconductor layer of the semiconductor body 96) that is coupled to the semiconductor substrate (n-type layer), 
wherein the first conductive region (p-type layer) has a first conductivity (p-type conductivity) different for a conductivity (n-type conductivity) of the semiconductor substrate (n-type layer); and 
a first electrode (bus bar 80a and grid fingers 82a) that is electrically connected to the first conductive region (p-type layer) (see figures 5a-5c), and wherein the first electrode (80a+82) of the first solar cell (92a) comprises: 
a plurality of finger electrodes (82) that extend in the first direction (horizontal direction) (see figure 5A), and 
a connection electrode (busbar 80a) that extends in the second direction (see figure 5A that shows busbar 80 extends in vertical direction), that electrically connects two or more of the plurality of finger electrodes (82) to each other, and that is separated from the first conductive region (p-type layer) (busbar 80a is separated from the p-type layer due to presence of intervening layer 22 and/or interconnect member 94a as shown in figure 5C).
However, Nath ’421 does not explicitly disclose the connection/busbar electrode (80) is separated from the first conductive region (p-type layer) by an insulating layer disposed between the first conductive region (p-type layer) and the connection/busbar electrode (80). 
Nath ’034 discloses a solar cell wherein an insulating layer (current flow restricting material 29, which is made of organic insulators) (figure 1) (11:51-12:49) is placed between the semiconductor body (12) and connection/busbar electrode (26).  Nath ’034 further discloses the insulating layer (29) is embedded in a transparent conductive layer (32).   Nath ’034 further 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the insulating layer (29) of Nath ’034 in the solar cell of Nath ’421 and embed it in the layer 22 as shown by Nath ‘034 in order to provide for a device with increased tolerance of shunt-type defects.
Thus, Nath ’421 as modified by Nath ’034 discloses the connection/busbar electrode (80) is separated from the first conductive region (p-type layer) by an insulating layer (29 of Nath ’034) disposed between the first conductive region (p-type layer) and the connection/busbar electrode (80).
Regarding claim 16, Nath ’421 further discloses that the plurality of finger electrodes (82) comprise respective contact portions that are directly in contact with the first conductive region (p-type layer) (see fig. 5A).
Regarding claim 17, Nath ’421 further discloses that the solar cell (92a) further comprises an overlapped portion that is overlapped with an adjacent solar cell (92b) (see figures 5A-5C), wherein at least one portion of the connection electrode (80a) is located at a non-overlapped portion of the solar cell (92a) (see figure 5C that shows portion of busbar 80a that is on top on layer 22b is slightly outside the overlapped region).
Regarding claim 18, Nath ’421 further discloses that wherein at least one of the plurality of finger electrodes (82) comprises: a contact portion that is directly in contact with the first conductive region (p-type layer) and that does not overlap with the connection electrode (82), and a non-contact portion (at the overlapped portion the solar cells) that is separated from the first conductive region (p-type layer) (due to the presence of layer 22 and/or interconnect member 94a) and that overlaps with the connection electrode (80a), wherein the connection 
Regarding claim 19, Nath ’421 further discloses a width of the connection electrode (80a) is less than a width of at least one of the plurality of finger electrodes (82) in the horizontal direction (the connection electrode is only placed at the overlapped portion).  However, Nath does not explicitly disclose that a width of the connection electrode is five times or less than a width of at least one of the plurality of finger electrodes, and wherein a thickness of the connection electrode is less than or equal to a thickness of at least one of the plurality of finger electrodes.
However, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of claimed widths and thicknesses as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 4,617,421) (hereafter referred as “Nath ’421”) in view of Nath et al. (US 4,633,034) (hereafter  as applied to claim 15 above, and further in view of Kawaguchi et al. (US 2010/0170568 A1) and Laudisio et al. (US 2010/0243048 A1).
Regarding claim 20, Applicant is directed above for complete discussion of Nath ’421 in view of Nath ’034 with respect to claim 15, which is incorporated herein. Nath further discloses both the connection electrode (80a) and the plurality of finger electrodes (82) include a particular conductive material (10:57-11:6).  However, Nath ’421 fails to disclose that a glass frit of the connection electrode is different from a glass frit of the plurality of finger electrodes.
Kawaguchi discloses that a silver paste for forming grid electrode wherein the paste comprises glass frit (see Abstract and fig. 1-2). Laudisio discloses a silver paste for forming a busbar wherein the paste comprises glass frit ([00038]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Ag paste of Kawaguchi to form the grid electrode of Nath ’421 and to have used the Ag paste of Laudisio to form the busbar electrode of Nath ’421 because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Nath ’421 as modified to disclose that a glass frit of the connection electrode ([0038 of Laudisio) is different from a glass frit of the plurality of finger electrodes (Abstract of Kawaguchi) (for example, the amount of SiO2 is different in each paste).

Allowable Subject Matter
Claims 1-10 and 13-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

a plurality of solar cells (photovoltaic cells 92a-92d) comprising a first solar cell (one of 92a or 92b) and a second solar cell (other of 92a or 92b), wherein an overlapped portion of the first solar cell (92a/92b) overlaps with an overlapped portion of the second solar cell (92b/92a) (see figures 5a-5c that shows the overlapped portion, more specifically see figure 5c); and 
a connecting member (interconnect member 94a) that is located between the overlapped portion of the first solar cell (92a) and the overlapped portion of the second solar cell (92b) and that connects the first solar cell to the second solar cell (see figure 5c) (12:12-66), 
wherein at least one of the first solar cell (92a) or the second solar cell (92b) comprises: 
a semiconductor substrate (semiconductor body 96 as a whole or i-type semiconductor layer of the semiconductor body – see 7:5-10) that has a length in a first direction (horizontal/vertical direction – see fig. 5A) and a width in a second direction (vertical/horizontal direction – see fig. 5a), the second direction being different from the first direction (see figures 5a-5c), 
a first conductive region (TCO electrode 22a) that is coupled to the semiconductor substrate (96), and 
a first electrode (bus bar 80a and grid fingers 82a) that is electrically connected to the first conductive region (22a) (see figures 5a-5c), and wherein the first electrode (80a+82) of the first solar cell (92a) comprises: 
a plurality of finger electrodes (82) that extend in the first direction (horizontal direction) (see figure 5A), and 
a connection electrode (busbar 80a) that extends in the second direction (see figure 5A that shows busbar 80 extends in vertical direction), that electrically connects two or more of the plurality of finger electrodes (82) to each other, and that is separated from the first conductive region (22a) (busbar 80a is separated from the layer 22a at least at the portion in which interconnect member 94a is formed as shown in figure 5C).
Nath ‘421 further discloses that two adjacent finger electrodes (82) of the plurality of finger electrodes are separated from each other (see fig. 5A), and wherein a portion of the connection electrode (80a) is located at a space between the two adjacent finger electrodes (82) of the plurality of finger electrodes (82) (see fig. 5A).
However, Nath ‘421 alone or in combination with other cited art does not disclose that “the connecting member includes (i) a plurality of first connecting portions that are respectively connected to the plurality of finger electrodes and (ii) a plurality of second connecting portions that are coupled to an insulating layer, the insulating layer being located at the space between the two adjacent finger electrodes of the plurality of finger electrodes, and wherein the plurality of first connecting portions and the plurality of second connecting portions are alternately arranged in the second direction”. 
Response to Arguments
Applicant's arguments with respect to claims 15-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
The argument with respect to claim 1 is moot in view of withdrawal of the rejection.  Claim 1 incorporates the limitations of claim 12 and intervening claim 11.  Claim 12 was indicated as allowable subject matter in the last office action. 
On page 2 of Remarks, with respect to claim 15, Applicant argues that the Office Action equates Nath’s semiconductor body 96, TCO electrode 22a, and busbar 80a to the claimed semiconductor substrate, first conductive region, and connection electrode, respectively. Therefore, Nath does not describe or suggest that “the first conductive region has a first conductivity different from a conductivity of the semiconductor substrate,” as claimed. 
This argument is moot in view of new grounds of rejection (see above).  Instant office action equates n-type layer of the semiconductor body 96 as the semiconductor substrate, and p-type layer of the semiconductor body 96 as the first conductive region.  Thus, Nath explicitly disclose that the first conductive region (p-type layer) has a first conductivity (p-type) different from a conductivity (n-type) of the semiconductor substrate (n-type layer).
Applicant further argues that Nath does not disclose “an insulating layer disposed between the first conductive region and the connection electrode,” as claimed.
This argument is moot in view of new grounds of rejection (see above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wo 2014/065016 A1 discloses a solar cell panel having overlapping solar cells (see .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721